Citation Nr: 0320758	
Decision Date: 08/19/03    Archive Date: 08/25/03	

DOCKET NO.  00-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than July 6, 1998 
for an award of service connection (and 100 percent schedular 
evaluation) for a depressive disorder (formerly evaluated as 
an anxiety/mood disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  


FINDINGS OF FACT

1.  In a VA fee-basis psychological report of November 14, 
1996, the examiner offered his opinion that the veteran was 
incapable of any kind of competitive employment based not 
only on his existing actual physical limitations and 
barriers, but also on the ongoing emotional/mental and social 
trauma resulting from his current disabilities.  

2.  In correspondence received on November 27, 1996, the 
veteran's accredited representative made reference to the VA 
fee-basis psychological report of November 14, 1996, and 
questioned whether the veteran might not have an "adjunct 
claim" for one or more diagnosable disorders resulting from 
the "stress" noted in that examination.  

3.  The veteran's claim for service connection for a 
psychiatric disability was received on November 27, 1996.  


CONCLUSION OF LAW

An effective date of November 27, 1996, exclusively for the 
award of service connection for a depressive disorder is 
warranted.  38 U.S.C.A. §§ 1131, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in a 
Supplemental Statement of the Case in November 2002 
(referenced therein), the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.  

Factual Background

The veteran was afforded a VA examination in June 1996.  He 
gave no history of anxiety state.  He had, however, 
experienced occasional episodes of depression.  The examiner 
opined that the veteran was depressed at the time of the 
examination.  

In a rating decision of June 1996, the RO granted service 
connection (and a 10 percent evaluation) for speech 
impairment.  In that same rating decision, the RO granted a 
30 percent evaluation for the residuals of obstruction of the 
submaxillary duct with masticatory problems.  

On November 27, 1996, an incomplete report of a VA fee-basis 
psychological evaluation dated on November 14, 1996 was 
received.  In that report, it was noted that the veteran's 
disability interfered with his potential employment, as well 
as socialization, and that this had resulted in "considerable 
stress."  Accompanying the November 1996 psychological report 
was correspondence from the veteran's accredited 
representative, likewise received on November 27, 1996, in 
which the veteran's representative drew attention to the 
aforementioned statement, and offered his opinion that the 
veteran might have an "adjunct claim" for one or more 
diagnosable disorders resulting from "stress."  The 
accredited representative additionally indicated that he 
trusted that the VA would "carefully consider (the veteran's) 
potential claim."  

In March 1997, there was received a complete copy of the 
November 14, 1996 VA fee-basis psychological report.  In that 
report, the examiner offered his opinion that the veteran was 
incapable of any kind of competitive employment, based not 
only on his existing actual physical limitations and 
barriers, but also on the ongoing emotional/mental and social 
trauma resulting from his disabilities.  

A VA outpatient treatment record dated in March 1997 is 
significant for a diagnosis of anxiety disorder due to the 
residuals of mouth injury and paralysis of the 10th cranial 
nerve, with generalized anxiety; and a mood disorder due to 
the residuals of mouth injury and paralysis of the 10th 
cranial nerve with depressive features.  Noted at the time of 
evaluation was that the veteran had been referred as the 
result of a psychological examination ordered by VA 
Vocational Rehabilitation, which examination noted moderately 
severe anxiety/depression in relation to the veteran's 
disability and physical problems.  

In a rating decision of April 1997, the RO granted a 30 
percent evaluation for the veteran's service-connected speech 
impairment, which had previously been evaluated as 10 percent 
disabling.

A VA outpatient treatment record dated in June 1997 once 
again noted a diagnosis of anxiety disorder due to the 
residuals of mouth injury and paralysis of the 10th cranial 
nerve with generalized anxiety, and a mood disorder due to 
the residuals of mouth injury and paralysis of the 
10th cranial nerve with depressive features.  During the 
course of a hearing before a member of the Board in July 
1998, the veteran offered testimony regarding the nature and 
etiology of his claimed psychiatric disability.  

A VA psychiatric examination conducted in February 2000 
reflects a diagnosis of mood and anxiety disorder, both 
secondary to the veteran's medical diagnosis, and not due to 
any other etiology.  

In a rating decision of June 2000, the RO granted service 
connection (and a 100 percent schedular evaluation) for a 
mood/anxiety disorder secondary to the veteran's service-
connected residuals of an obstructed right submaxillary duct 
with masticatory problems, effective from July 6, 1998, the 
date of the veteran's hearing before a member of the Board.  

Analysis

The veteran in this case seeks an effective date earlier than 
July 6, 1998 for an award of service connection (and 100 
percent schedular evaluation) for a depressive disorder, 
formerly evaluated as a mood/anxiety disorder.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as an ex-friend of 
a claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2002).  

The effective date of compensation benefits, if otherwise in 
order, is the date of receipt of a claim or the date when 
entitlement arose, whichever is later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157 (2002).  

In the case at hand, the veteran argues that the VA fee-basis 
psychological evaluation conducted in November 1996 was, in 
effect, an informal claim for service connection for an 
acquired psychiatric disorder.  That examination, it is 
argued, when taken in conjunction with the various 
statements/arguments of the veteran's accredited 
representative, effectively established a claim for service 
connection for various stress-related disabilities secondary 
to the veteran's service-connected disabilities.  

In that regard, the Board notes that, at the time of the 
aforementioned VA fee-basis psychological evaluation, service 
connection was in effect for the residuals of obstruction of 
the submaxillary duct with masticatory problems, as well as 
for 

speech impairment.  Following that evaluation, an opinion was 
offered that the veteran was incapable of any kind of 
competitive employment based not only on his existing 
physical limitations, but also on the ongoing 
emotional/mental and social trauma resulting from his 
disabilities.  That examination, it is true, was conducted in 
conjunction with a claim for a total disability rating based 
on individual unemployability, and primarily for the purpose 
of determining the veteran's suitability for vocational 
rehabilitation.  However, the November 27, 1996 
correspondence accompanying that examination report clearly 
made reference to the "considerable stress" noted on that 
examination, and suggested that the veteran might have an 
adjunct claim" for one or more diagnosisable disorders 
resulting from that stress.  Significantly, such statements 
were made by the veteran's accredited representative in 
correspondence addressed directly to the RO, with the 
expectation that the VA would "carefully consider (the 
veteran's) potential claim."  

In light of the aforementioned, and with the resolution of 
all reasonable doubt in the veterans' favor, the Board is of 
the opinion that the veteran's claim for service connection 
for an acquired psychiatric disorder, and, specifically, for 
the depressive disorder for which service connection is 
currently in effect, was in fact received on November 27, 
1996.  Accordingly, pursuant to applicable law and 
regulation, an effective date of November 27, 1996 for the 
award of service connection for a depressive disorder is 
warranted.  

In reaching this determination, the Board wishes to make it 
clear that the effective date of November 27, 1996 for the 
aforementioned award of benefits concerns exclusively the 
award of service connection, and not an accompanying 100 
percent schedular evaluation.  It remains for the RO to 
determine whether the veteran's current 100 percent schedular 
evaluation for service-connected depressive disorder is 
warranted effective from November 27, 1996, or from some 
other intermediate date.  



ORDER

An effective date of November 27, 1996 exclusively for the 
award of service connection for a depressive disorder is 
granted, subject to those regulations governing the payment 
of monetary benefits.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

